Citation Nr: 0030700	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from January 1943 
to December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for disorders of both eyes, characterized 
as blindness.  

The Board remanded this case to the RO in February 2000.  The 
case has been returned to the Board for continuation of 
appellate review.


REMAND

The veteran asserts, in essence, that he developed vision 
loss as result of treatment rendered during service for a 
gangrene and blood poisoning of the left arm.  A review the 
record shows that the veteran was examined in December 1945 
for service separation.  A notation indicates that the 
veteran had myopia in both eyes.  Uncorrected visual acuity 
was 20/200 in each eye, corrected to 20/20.  The veteran 
reported that he had experienced eye trouble in May 1945, but 
had not hospitalized for treatment.  Service medical records 
do not reflect treatment for any injuries or diseases of the 
eyes or infections of the left upper extremity.

A report from D. Agahigian, MD, indicates that the veteran 
was examined in August 1991.  Visual acuity was 20/200 OD, 
20/400 OS.  The assessments were cataracts, OU; and age-
related macular degeneration, OU.  The physician was of the 
opinion that most of the veteran's visual acuity decrease was 
secondary to cataracts.

The veteran was examined by a VA optometrist in June 1993.  
He provided a history that, during 1944, he had suddenly lost 
his vision, but had refused hospitalization in order to stay 
with his unit.  The loss of vision reportedly lasted three 
days; then, his vision returned to normal.  The assessment 
was that the 1944 vision loss was of questionable etiology, 
but that vision as of 1945, based on service medical records, 
was 20/15 in each eye with correction.  The current diagnoses 
were cataracts, 3 to 4+ nuclear sclerosis in each eye; dry, 
age-related macular degeneration in each eye; and 
blepharochalasis.  When examined in June 1994 by the same VA 
optometrist, the veteran related a history of having been 
given a "purple pill" for a "fungus infection."  He 
claimed that purple pill affected his vision and led to his 
current blindness.  On current examination, uncorrected 
visual acuity in the right eye was 4/600; uncorrected visual 
acuity in the left eye was 2/600.  Refraction produced no 
change in the veteran's vision.

An examination was arranged by VA at an eye care facility in 
September 1998.  The examination was conducted on September 
24, 1998.  The assessment was that the veteran's visual 
disorders included advanced macular degeneration, which was 
markedly limiting his vision, as well as cataracts and well 
controlled open angle glaucoma.  

It appears that the following day, September 25, 1998, the 
veteran had a further official examination to address his 
claim that he had current residuals stemming from a left 
upper extremity infection during service in 1945.  The 
assessment was that the veteran had no residual effects of a 
claimed left upper extremity condition involving gangrene of 
the left arm due to blood poisoning.

A statement, dated in October 1999, was received from Ray 
Gariano, MD, Ph.D., of the retinal and vitreous section of a 
university medical school ophthalmology department.  The 
physician referred to the veteran's history of decreased 
vision during service and noted the extensive loss of visual 
acuity indicated on examination during 1997.  He stated that 
macular degeneration appeared to be essentially age-related 
and not therefore attributable to military service.  He went 
on to state that the impact of macular degeneration may be 
magnified by a preexisting condition.  Thus, while the 
veteran's macular degeneration appeared only moderate, his 
visual loss was severe.  This was consistent with an additive 
effect of two problems:  first, the service-connected visual 
loss present for over 50 years, and second, the more recent 
age-related macular degeneration.  The physician remarked 
that it was difficult to determine the degree to which each 
of these conditions contributed to the total visual loss.  
Based on the history given, it was the physician's opinion 
that both conditions contributed significantly to the overall 
visual loss.

Another report, dated in December 1999, was received from the 
same VA optometrist who had earlier examined the veteran.  It 
was noted that the veteran was legally blind.  The assessment 
was that the veteran had age-related macular degeneration.  
Additional assessments were dense, mature cataracts affecting 
both eyes; and pseudoexfoliative glaucoma, both eyes, 
appearing stable currently on medication.

The Board notes that a VA optometrist, as well as Dr. 
Agahigian, have indicated that the veteran has age-related 
macular degeneration.  Neither examiner specifically stated 
the cause of the veteran's cataracts.  In any event, the 
reports from these two medical providers appear to be 
primarily statements of the current status of the veteran's 
eye disorders.  There is no indication from the record that 
reports from either the VA optometrist or Dr. Agahigian were 
prepared for the specific purpose of determining the etiology 
of the disorders now producing the veteran's extensive visual 
loss.  

A specialist in eye disorders has rendered an opinion which 
is ostensibly favorable to the veteran's claim, to the extent 
that the ophthalmologist proposes that the veteran's current 
visual loss may be the result of an "additive" effect 
produced by a combination of the veteran's visual loss, noted 
in service, having been magnified by the macular 
degeneration, first demonstrated during postservice years.  
Although suggesting the likelihood of a link between 
inservice visual loss and current visual impairment, at the 
same time, the ophthalmologist observes that macular 
degeneration is age-related and therefore not attributable to 
service.  Further, the ophthalmologist provides no opinion as 
to the origin of the veteran's cataracts.  Moreover, by the 
eye specialist's own statement, his opinion rests largely on 
the veteran's history.  

In any event, during service, there was a diagnosis of 
myopia, which is a refractive error of the eye.  Service 
connection may not be granted for refractive error of the 
eye(s).  38 C.F.R. § 3.303(c) (2000).  However, considering 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C.A. § 5103A), it is appropriate that 
the veteran be accorded an examination by a VA 
ophthalmologist to ascertain whether any current acquired eye 
pathology developed during service or is otherwise related to 
service.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination by an ophthalmologist.  The 
examiner must determine the nature and 
extent of all current acquired visual 
disorders.  In particular, the examiner 
must address the following questions:  a)  
What was the cause of visual loss noted 
in service?  Specifically, was the 
veteran's inservice visual loss 
attributable to refractive error or was 
it attributable to some acquired 
pathology of the eyes not specified by 
service medical records?  b)  Is it at 
least as likely as not that any current 
acquired eye pathology, including macular 
degeneration, cataracts and/or glaucoma, 
is attributable to any event or 
circumstance of military service?  The 
ophthalmologist should provide a 
rationale for the opinions expressed.  
The examiner must review the entire 
claims folder, including a copy of this 
remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  

2  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the examiner's report does not include 
the opinions requested, appropriate 
corrective action should be taken.  Then, 
if any benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


